DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein in a case where power is provided to the other vehicle using the charging port configured to provide the power, the other vehicle is provided with at least part of power provided from an external charger to the electric vehicle.
In regards to claim 14, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein in a case where power is provided to the other vehicle using the charging port configured to provide the power, the controlling includes providing the other vehicle with at least part of power provided from an external charger to the electric vehicle.
In regards to claim 15, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein in a case where power is provided to the other vehicle using the charging port configured to provide the power, the other vehicle is provided with at least part of power provided from an external charger to the electric vehicle.
In regards to claim 16, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
an electric vehicle comprising: a plurality of charging ports, at least one of which is configured to provide power to another vehicle; and at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least: authenticate an electronic device associated with the other vehicle using an electronic key; and control, in accordance with an authentication result of the authentication unit, power provision to the other vehicle using the charging port configured to provide the power, wherein the plurality of charging ports are formed by charging adapters of the same type.
In regards to claim 17, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein in a case where power is provided to the other vehicle using the charging port configured to provide the power, the other vehicle is provided with at least part of power provided from an external charger to the electric vehicle.
In regards to claim 18, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
an electric vehicle comprising: a plurality of charging ports, at least one of which is configured to provide power to another vehicle; and at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to at least control power provision to the other vehicle using the charging port configured to provide the power, wherein the plurality of charging ports are formed by charging adapters of the same type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 


/ALEX W LAM/Examiner, Art Unit 2842              
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842